Exhibit 28(j)(1) under Form N-1A Exhibit 23 under Item 601/Reg. S-K CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the caption “Financial Highlights” in the Prospectus and under the caption “Independent Registered Public Accounting Firm” in the Statement of Additional Information in Post-Effective Amendment Number 57 to the Registration Statement (Form N-1A, No. 2-60103) of Federated High Income Bond Fund, Inc., and to the incorporation by reference of our report, dated May 17, 2010, on Federated High Income Bond Fund, Inc. included in the Annual Shareholder Report for the fiscal year ended March 31, 2010. /s/ ERNST & YOUNG LLP Boston, Massachusetts May 21, 2010
